Townsend, J.
The relator sought mandate against appellees. A demurrer for want of facts was sustained to the complaint. Relator refused to plead over and suffered a judgment for costs.
On April 9, 1919, the city of Muncie annexed territory in Center township, Delaware county. This territory contained four school properties, the aggregate valué of which was $98,014.59, according to an appraisement made pursuant to §2, ch. 121, Acts 1917 p. 378, §6611b Burns’ Supp. 1918. Relator’s demand was $91,884.19; that is, the appraised value less an outstanding indebtedness aggregating $6,160.40, which relator claimed the school city should assume.
Chapter 121, supra, shows an act with the following title: “An Act to provide for the assumption of a proportionate part of the indebtedness of cities, towns or townships and the purchase of school property belonging to school cities, school towns or school townships when territory belonging theréto shall be annexed by any other city, township or incorporated town.”
Section 2 of this act, after providing for an appraisal and a review by the circuit court, contains this sentence: “No such appeal shall delay the an*637nexation of sncli territory and the subsequent proceedings on appeal shall only affect the amount of compensation to be allowed.” (The italics, both in the title and in the above sentence, are ours.)
Following the above sentence in §2 is the following: “Until such township, city or town school corporation shall have paid such indebtedness, it shall not be entitled to a deed therefor, and if .such indebtedness is paid .by said school township, town or city, such school township, town or city, shall be entitled to recover the amount so paid from said city, town or township school corporation with interest at the rate of six per cent (6%) per annum from date of payment, and on payment of such amount the said school corporation shall be entitled to a deed of such property as now by law provided, whenever any annexation of such property has been made prior to the passage of this act then liability on the part of such annexing city, town or township for any such indebtedness remaining unpaid at the time of .the passage of this act, shall be under this act the same as if such annexation had taken place subsequent to the passage of this act.”.
It is the contention of the relator that the court should read into §2, supra, an obligation to pay, because the title of the act uses the word “purchase” and the body of the act uses the words ‘ ‘ compensation to be allowed.” It is conceded by relator that the provisions of §2, supra, following the words “compensation to be allowed,” have no relevancy in the act, and that the words “such indebtedness” therein used do not and cannot refer to the appraised value of the school properties. Appellees contend that this court would not have power under the rules of statu*638tory construction to read into this act an obligation to pay; and, further than this, appellees contend that chapter 84, Acts 1919 p. 463, repeals by implication all of the act of 1917, supra, on this subject. This latter contention relator meets by pointing to the fact that there is an hiatus in the act of 1917 between the part of §2 ending with the words “compensation to be allowed” and all that follows from the word “until” to the end of the section. Eelator therefore claims that the legislature by the act of 1919, supra, sought to supplement the act of 1917 by re-enacting all of the act of 1899 as amended by Acts 1913 p. 101, §6612 Burns 1914.
If relator’s contention were to prevail, we would then read into the'act of*. 1917 an obligation to pay the appraised value of the school property, and also supplement it by the act of 1919, supra, which would create an obligation to pay in addition thereto the outstanding indebtedness.
1. 2. We need not decide whether, in the absence of the act of 1919, we should be permitted to construe the act of 1917 as creating an obligation to pay the appraised value of the school property, because we think that the act of 1919 repeals by implication all of the act of 1917 which pertains to paying for school property, or reimbursing the school township for school property. The act of 1919 on this subject is but a re-enactment of the act of 1899 as amended by the act of 1913.
Now it will be observed that the act of 1919 covers the whole subject of reimbursement of a school corporation where territory is annexed to another municipality, and while the act of 1919 contains no repealing clause, yet, because it covers the whole of this *639subject of reimbursement for school property, it does, by implication, repeal the act of 1917.
3. The school township and the school city have no vested interest in school property. They are but the trustees of the public, and that trusteeship may bé changed at any time by a • legislative act. Board, etc. v. Center Township (1896), 143 Ind. 391, 42 N. E. 808.
4. There is no liability on the part of one school corporation to pay for the property taken from another school corporation by annexation, except such obligation be created by statute. It is hardly to be supposed that the legislature would do so remarkable a thing as to provide that one school corporation, becoming a trustee under annexation, should pay another school corporation not only the full appraised value of the property, but also the outstanding indebtedness thereon.
The trial court did not err in sustaining the demurrer to relator’s complaint. The judgment is therefore affirmed.